DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the claim interpretation under 35 U.S.C. 112(f) and previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim interpretation under 35 U.S.C. 112(f) and previously set forth rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner does not rely on Midea to teach or disclose the limitations about which Applicant argues.  Please see below for new grounds of rejection, necessitated by Amendment.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a line connecting centers of at least two of the plurality of mounting holes being along the extension direction of the body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 have been amended to recite the limitation “a line connecting centers of at least two of the plurality of mounting holes being along the/an extension direction of the body”.  It does not appears that Applicant’s disclosure has support for “a line”.  Applicant should reconsider how this limitation could be conveyed without claiming “a line”.  Claims 2-9, 11-13, and 21 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  Claims 15-20 are rejected insofar as they are dependent on claim 14, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “being arranged along an extension direction of the body”.  It is unclear if “an extension direction” is the same or different from “an extension direction” previously recited.  It is believed to be the same, as  was amended in claim 1.  Claims 15-20 are rejected insofar as they are dependent on claim 14, and therefore include the same error(s).  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the mounting opening of each of the mounting holes is formed at a side of one of the first member and the second member that is adjacent to another one of the first member and the second member”. This limitation is unclear. It is unclear whether “another one’ refers to “side” or “first member and second member” and it is unclear whether applicant intends to refer to openings in both the first and second damping member. To expedite prosecution, Examiner has attempted to apply prior art to the claims as best they could be understood as presented.  Examiner notes that it appears Applicant should have amended claim 16 as in claim 3.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 205807957: English Machine Translation attached to reference).
Regarding claim 1, Li shows an assembly comprising: 
a pad including: 
a connection base (see at least Annotated Figure 2, below); and 
a body connected to the connection base and extending in an extension direction away from the connection base (see at least Annotated Figure 2, below: the first member and second member of the body extend away from the base in the left/right direction), the body including a plurality of mounting holes configured to hold refrigerant pipes of an air conditioner (see at least Annotated Figure 2, below), each of the mounting holes including a mounting opening configured to allow one of the refrigerant pipes to be snapped through (see at least Translation: the mounting holes are pressed on to the refrigerant pipes #42), and a line connecting centers of at least two of the plurality of mounting holes being along the extension direction of the body (see at least Annotated Figure 2, below: a line parallel to the extension direction exists that will pass through the centers of both of the mounting holes).
Regarding claim 2, Li further shows wherein the body includes a first member and a second member (see at least Annotated Figure 2, below), each of the first member and the second member including at least one of the mounting holes (see at least Annotated Figure 2, below), one end of the first member and one end of the second member being connected to the connection base (see at least Annotated Figure 2, below: a lateral end of the first and second member is connected to the connection base), and another end of the first member and another end of the second member being movable in directions apart from and towards each other (see at least Annotated Figure 2, below: the mounting holes are on the bottom end of the first and second member and are movable apart in directions towards and apart from one another to accommodate the pipes #42).
Regarding claim 4, Li further shows wherein the first member and the second member are spaced apart from each other (see at least Annotated Figure 2, below: the first member and the second member are spaced apart from each other along the extension direction).
Regarding claim 6, Li further shows wherein the pad is configured as an integrally molded part (see at least Translation: “Preferably, in each of the fixing element, the connection section and two of said pressing section are integrally formed.”).
Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 205807957: English Machine Translation attached to reference).
Regarding claim 14, Li shows an air conditioner comprising:
a plurality of refrigerant pipes (see at least evaporator pipes #42); and
a assembly including: 
a pad including: 
a connection base (see at least Annotated Figure 2, below); and 
a body connected to the connection base and extending in an extension direction away from the connection base (see at least Annotated Figure 2, below: the first member and second member of the body extend away from the base in the left/right direction), the body including a plurality of mounting holes configured to hold refrigerant pipes of an air conditioner (see at least Annotated Figure 2, below), each of the mounting holes including a mounting opening configured to allow one of the refrigerant pipes to be snapped through (see at least Translation: the mounting holes are pressed on to the refrigerant pipes #42), and a line connecting centers of at least two of the plurality of mounting holes being along the extension direction of the body (see at least Annotated Figure 2, below: a line parallel to the extension direction exists that will pass through the centers of both of the mounting holes).
Regarding claim 15, Li further shows wherein the body includes a first member and a second member (see at least Annotated Figure 2, below), each of the first member and the second member including at least one of the mounting holes (see at least Annotated Figure 2, below), one end of the first member and one end of the second member being connected to the connection base (see at least Annotated Figure 2, below: a lateral end of the first and second member is connected to the connection base), and another end of the first member and another end of the second member being movable in directions apart from and towards each other (see at least Annotated Figure 2, below: the mounting holes are on the bottom end of the first and second member and are movable apart in directions towards and apart from one another to accommodate the pipes #42).
Regarding claim 17, Li further shows wherein the first member and the second member are spaced apart from each other (see at least Annotated Figure 2, below: the first member and the second member are spaced apart from each other along the extension direction).


    PNG
    media_image1.png
    606
    628
    media_image1.png
    Greyscale


Claim(s) 1, 2-4, 6, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 205807957: English Machine Translation attached to reference).
Regarding claim 1, Li shows an assembly comprising: 
a pad including: 
a connection base (see at least Annotated Figure 2, below); and 
a body connected to the connection base and extending in an extension direction away from the connection base (see at least Annotated Figure 2, below: the first member and second member of the body extend away from the base in the up/down direction), the body including a plurality of mounting holes configured to hold refrigerant pipes of an air conditioner (see at least Annotated Figure 2, below), each of the mounting holes including a mounting opening configured to allow one of the refrigerant pipes to be snapped through (see at least Translation: the mounting holes are pressed on to the refrigerant pipes #42), and a line connecting centers of at least two of the plurality of mounting holes being along the extension direction of the body (see at least Annotated Figure 2, below: a line parallel to the extension direction exists that will pass through the centers of both of the mounting holes).
Regarding claim 2, Li further shows wherein the body includes a first member and a second member (see at least Annotated Figure 2, below), each of the first member and the second member including at least one of the mounting holes (see at least Annotated Figure 2, below), one end of the first member and one end of the second member being connected to the connection base (see at least Annotated Figure 2, below: the lateral end of the first member and the lower end of the second member are connected to the connection base: in the case of the second member, connection is via the assembled position shown in Figure 1), and another end of the first member and another end of the second member being movable in directions apart from and towards each other (see at least Annotated Figure 2, below: the mounting hole is on the bottom end of the first member and on the top end of the second member and these ends are movable apart in directions towards and apart from one another to accommodate the pipes #42).
Regarding claim 3, Li further shows wherein: -2-Application No. 161802,889Attorney Docket No. 00278.1063.OOUSon the first member, the mounting opening of each of the mounting holes is formed at a side of the first member that is adjacent the second member (see at least Annotated Figure 2, below: the mounting opening of the hole in the second member faces up and the mounting opening of the hole in the first member faces down); and on the second member, the mounting opening of each of the mounting holes is formed at a side of second member that is adjacent to the first member (see at least Annotated Figure 2, below: the mounting opening of the hole in the second member faces up and the mounting opening of the hole in the first member faces down).
Regarding claim 4, Li further shows wherein the first member and the second member are spaced apart from each other (see at least Annotated Figure 2, below: the first member and the second member are spaced apart from each other along the extension direction).
Regarding claim 6, Li further shows wherein the pad is configured as an integrally molded part (see at least Translation: “Preferably, in each of the fixing element, the connection section and two of said pressing section are integrally formed.”).
Regarding claim 21, Li further shows wherein an opening direction of the mounting opening of each mounting hole on the first member is opposite to an opening direction of the mounting opening of each mounting hole on the second member (see at least Annotated Figure 2, below: the mounting opening of the hole in the second member faces up and the mounting opening of the hole in the first member faces down).

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 205807957: English Machine Translation attached to reference).
Regarding claim 14, Li shows an air conditioner comprising:
a plurality of refrigerant pipes (see at least evaporator pipes #42); and
a assembly including: 
a pad including: 
a connection base (see at least Annotated Figure 2, below); and 
a body connected to the connection base and extending in an extension direction away from the connection base (see at least Annotated Figure 2, below: the first member and second member of the body extend away from the base in the up/down direction), the body including a plurality of mounting holes configured to hold refrigerant pipes of an air conditioner (see at least Annotated Figure 2, below), each of the mounting holes including a mounting opening configured to allow one of the refrigerant pipes to be snapped through (see at least Translation: the mounting holes are pressed on to the refrigerant pipes #42), and a line connecting centers of at least two of the plurality of mounting holes being along the extension direction of the body (see at least Annotated Figure 2, below: a line parallel to the extension direction exists that will pass through the centers of both of the mounting holes).
Regarding claim 15, Li further shows wherein the body includes a first member and a second member (see at least Annotated Figure 2, below), each of the first member and the second member including at least one of the mounting holes (see at least Annotated Figure 2, below), one end of the first member and one end of the second member being connected to the connection base (see at least Annotated Figure 2, below: the lateral end of the first member and the lower end of the second member are connected to the connection base: in the case of the second member, connection is via the assembled position shown in Figure 1), and another end of the first member and another end of the second member being movable in directions apart from and towards each other (see at least Annotated Figure 2, below: the mounting hole is on the bottom end of the first member and on the top end of the second member and these ends are movable apart in directions towards and apart from one another to accommodate the pipes #42).
Regarding claim 16, Li further shows wherein the mounting opening of each of the mounting holes is formed at a side of one of the first member and the second member that is adjacent to another one of the first member and the second member (see at least Annotated Figure 2, below: the mounting opening of the hole in the second member faces up and the mounting opening of the hole in the first member faces down).
Regarding claim 17, Li further shows wherein the first member and the second member are spaced apart from each other (see at least Annotated Figure 2, below: the first member and the second member are spaced apart from each other along the extension direction).


    PNG
    media_image2.png
    626
    810
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claims 1 or 2, above, and further in view of Midea (CN 207113066: previously cited by Examiner with Machine Translation).
Regarding claim 5, Li does not disclose wherein in a direction away from the body, a width of the connection base decreases.  
Midea teaches another assembly/pad further comprising:  wherein in a direction away from the body, a width of the connection base decreases gradually (see at least the width of opening #130 of substrate #10 decreasing in a direction away from the damping blocks #40 by means of downwardly extending first holding section #110).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of Li with wherein in a direction away from the body, a width of the connection base decreases, as taught by Midea, to improve the assembly of Li by allowing for a more stable connection between the base and the body.  
Regarding claim 7, Li does not disclose wherein the pad includes a silicone part, a rubber part, or a plastic part.  
However, use of silicone, rubber, or plastic for a damping pad was old and well-known in the art, as evidenced by Li (see at least translation under “Background technology”) and Midea (see at least translation, which discusses that the blocks #40 may be D-shaped blocks and that D-shaped damping blocks include rubber).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pad of Li with wherein the pad includes a silicone part, a rubber part, or a plastic part, since, as evidenced by Li and Midea, such provision was old and well-known in the art and would provide the benefit of making use of a material known for its sound and thermal insulating properties.  
Regarding claim 8, Li does not disclose wherein the damping assembly further includes a fixation bracket configured to be connected to the damping pad and to a housing of the air conditioner, though Li does further disclose connection via fixing column #50 and mounting hole #24.
Midea teaches another assembly/pad further comprising: a fixation bracket configured to be connected to the pad and to a housing of the air conditioner (see at least fixture #20 which snaps into the substrate #10 and holds damping blocks #40 and is further connected to the housing of the air conditioner via pipe(s) #50).
The substitution of one known element (fixation bracket, taught by Midea) for another (fixing column/mounting hole, disclosed by Li) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the connection type taught by Midea would have yielded predictable results, namely, providing a secure, wrap-around connection type (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of a more stable, multi-point contact connection.  
Regarding claim 9, Li as modified by Midea, above, to include a fixation bracket further discloses a snapping assembly configured to connect the fixation bracket with the pad (see at least first/second holding sections #110/#211), the snapping assembly including: 
a snap at one of the fixation bracket and the pad (see at least downwardly extending first holding section #110 of substrate #10 which is a snap clamped by upwardly extending second holding section #211); and 
20a groove at another one of the fixation bracket and the pad (see at least upwardly extending second holding section #211 of fixture #20 which forms a groove for clamping downwardly extending first holding section #110).
 Regarding claim 11, Li as modified by Midea, above, to include a fixation bracket further discloses wherein the fixation bracket includes an accommodation groove with an opening facing the connection base (see at least upwardly extending second holding section #211 which forms a groove with an opening facing and accommodating the downwardly extending first holding section #110 of substrate #10), and the pad is accommodated in the accommodation groove (see at least downwardly extending first holding section #110 of substrate #10 which is clamped by the second holding section #211).  
Regarding claim 12, Li as modified by Midea, above, to include a fixation bracket further discloses wherein at least one inner wall surface of the accommodation groove abuts against and is fitted with the pad (see at least the inner wall of upwardly extending second holding section #211 clamping the downwardly extending first holding section #110 of substrate #10).
Regarding claim 13, Li as modified by Midea, above, to include a fixation bracket is silent regarding wherein the fixation bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part.  However, Examiner takes OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior Art, that it is known in the art to provide a bracket wherein the bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part.  It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of Li in view of Midea with wherein the bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part, since, as noted by Examiner, such provision was known in the art, and would provide the benefit of meeting the elastic requirements discussed by Midea (see Translation) while also providing strength for the connection.  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 15, above, and further in view of Midea (CN 207113066: previously cited by Examiner with Machine Translation).
Regarding claim 18, Li does not disclose wherein the damping assembly further includes a fixation bracket configured to be connected to the damping pad and to a housing of the air conditioner, though Li does further disclose connection via fixing column #50 and mounting hole #24.
Midea teaches another assembly/pad further comprising: a fixation bracket configured to be connected to the pad and to a housing of the air conditioner (see at least fixture #20 which snaps into the substrate #10 and holds damping blocks #40 and is further connected to the housing of the air conditioner via pipe(s) #50).
The substitution of one known element (fixation bracket, taught by Midea) for another (fixing column/mounting hole, disclosed by Li) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the connection type taught by Midea would have yielded predictable results, namely, providing a secure, wrap-around connection type (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of a more stable, multi-point contact connection.  
Regarding claim 19, Li as modified by Midea, above, to include a fixation bracket further discloses a snapping assembly configured to connect the fixation bracket with the pad (see at least first/second holding sections #110/#211), the snapping assembly including: 
a snap at one of the fixation bracket and the pad (see at least downwardly extending first holding section #110 of substrate #10 which is a snap clamped by upwardly extending second holding section #211); and 
20a groove at another one of the fixation bracket and the pad (see at least upwardly extending second holding section #211 of fixture #20 which forms a groove for clamping downwardly extending first holding section #110).
Regarding claim 20, Li as modified by Midea, above, to include a fixation bracket further discloses wherein the fixation bracket includes an accommodation groove with an opening facing the connection base (see at least upwardly extending second holding section #211 which forms a groove with an opening facing and accommodating the downwardly extending first holding section #110 of substrate #10), and the pad is accommodated in the accommodation groove (see at least downwardly extending first holding section #110 of substrate #10 which is clamped by the second holding section #211).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763